UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7869


GARY BUTERRA WILLIAMS,

                       Plaintiff – Appellant,

          v.

MR. J. COLLINS, Unit Manager of A-Bldg; LIEUTENANT GREER,
Bldg Supervisor of A-Bldg; M. WELCH; GEORGE HINKLE; D.
CRABTREE; HAROLD CLARKE,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:13-cv-00375-GEC-RSB)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary      Buterra    Williams     appeals    the     district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2012).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated   by   the    district    court.        Williams        v.   Collins,   No.

7:13-cv-00375-GEC-RSB     (W.D.       Va.   Oct. 18,    2013).       We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2